United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3005
                                    ___________

Fredrick Mason,                         *
                                        *
             Appellant,                 *
                                        *
     v.                                 * Appeal from the United States
                                        * District Court for the
Dave Parkman, Sheriff, St. Francis      * Eastern District of Arkansas
County Jail,                            *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: November 7, 2000

                                Filed: November 14, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       Fredrick Mason appeals from the final judgment entered in the District Court1
for the Eastern District of Arkansas in his 42 U.S.C. § 1983 action alleging deliberate


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry Cavaneau, United States Magistrate Judge for the Eastern District of
Arkansas.
indifference to his medical needs (a foreign object in his ear). The district court granted
summary judgment in favor of defendant Sheriff Dave Parkman; for reversal, Mason
argues that the facts establish a constitutional violation. For the reasons discussed
below, we affirm the judgment of the district court.

       Mason’s denial-of-treatment claim fails because the summary judgment record
does not show that defendant knew of and ignored any serious medical need of
Mason’s. See Roberson v. Bradshaw, 198 F.3d 645, 648 (8th Cir. 1999). Mason’s
assertion that pouring peroxide in his ear exacerbated his injury is unsupported and at
most demonstrates negligence, which does not give rise to a claim for deliberate
indifference. See Newman v. Holmes, 122 F.3d 650, 653 (8th Cir. 1997) (deliberate
indifference includes something more than negligence but less than actual intent to
harm).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-